Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-22 filed 09 July 2020 are pending in the case.
	
Priority
This application is a 371 of PCT/US2019/014312 filed 01/18/2019 which claims the benefit of 62/619,300 filed 01/19/2018. 
The parent application 62/619,300 to which priority is claimed is seen to provide adequate support under 35 U.S.C. 112 for claims 1-20 of this application. Priority date accorded is 01/19/2018.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Zhou et al (cited in IDS filed 08/12/2020), teaches a method of forming colloidosomes by dispersing a polymer into a solution of inorganic nanoparticles of silanol to form capsules. However, Zhou et al does not teach or suggest that the solution is a buffer solution comprising exosomes and that the exosomes can be encapsulated within the colloidosomal microcapsules and further releasing the exosomes using buffer comprising metal ions. Shin et al, (cited in IDS filed 08/12/2020), teaches isolation of exosomes using aqueous two-phase system via centrifugation of the exosome rich phase. This is a high yield method according to Shin and allows for easy extraction of exosomes from biological samples.
Therefore, there is no motivation for one of ordinary skill in the art to use the claimed encapsulation method for isolating exosomes.
Therefore, pending claims 1-22 are allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHY KRISHNAN whose telephone number is (571)272-0654.  The examiner can normally be reached on M-F 8.30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623